DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/2/20 has been entered.
Status of the Application
	Claim(s) 1-3, 6-7, 9-10, 15, 18-20, 22-26, 29, and 33-34 is/are pending.
	Claim(s) 2, 6-7, 9-10, 24-26, and 29 is/are withdrawn.
	Claim(s) 1, 3, 15, 18-20, 22-23, and 33-34 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 3, 15, 18, 20 and 22 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wu (US 20130037710 A1) in view of Bandura et al. (US 20160123970 A1) [hereinafter Bandura].
	Regarding claim 1, Wu teaches a method of analysis comprising: 
	liberating analyte material from a sample by an ambient ionisation process (see APCI, [0053]); 
	receiving the analyte material liberated from the sample at an entrance of a sampling or transfer tube (see fig 5, upper part of column tube, [0054]), the entrance of the sampling or transfer tube being open to ambient pressure (see [0060], also see APCI, [0053]), and the sampling or transfer tube connecting and extending between the ambient region containing the sample to an inlet of an ion analyser (see mass spectrometer, fig 5: 508, fig 10); 

	
	analysing said analyte material and/or ions derived from said analyte material at said ion analyser (see [0084,38]); 
	the method further comprising: 
	determining a
	Wu fails to explicitly disclose detecting the presence of said analyte material at a first position upstream of the inlet of the ion analyser; and determining transit time of said analyte material using said detection at said first position.
	However, the use of ion mobility measurement using transit time and position detection was well known in the art at the time the application was effectively filed. For example, Bandura teaches a system that enables the ability to analyze and separate ions by mobility (see e.g. Bandura, [0015]) as well as to enable identification of different molecular tags (see [0003,4]), said system comprising detecting the presence of an analyte material at a first position (see fig 1: 46,48. [0014]) upstream of the inlet of the ion analyser part (see 50); and determining transit time of said analyte material using said detection at said first position (see [0014]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Bandura in the system  of the prior art, because a skilled artisan would have been motivated to look for ways to improve flexibility over the system, and learn more information about the ionized compound, including the different molecular tag information, while enabling the intended operation of ion mobility separation and analysis, in the manner taught by Bandura. 

	Regarding claim 3, the combined teaching of Wu and Bandura teaches the step of liberating analyte material from the sample comprises generating aerosol, smoke or vapour from the sample (see Wu, APCI, [0025,12]).
	Regarding claim 15, the combined teaching of Wu and Bandura teaches said step of liberating analyte material from said sample comprises liberating analyte material by a rapid evaporative 

	Regarding claim 18, Wu teaches a system for analysis comprising: 
	an ambient ionization probe (some kind of probe structure, for laser/APCI/etc, see cl 8) for liberating analyte material from a sample (see [0053]); 
	a transfer or sampling tube (see fig 5,10, [0054]) for transferring said liberated analyte material from said sample to an inlet (see fig 10), the entrance of the sampling or transfer tube being open to ambient pressure (see [0060], also see APCI, [0053]), and the sampling or transfer tube connecting and extending between the ambient region containing the sample to an inlet of an ion analyser (see figs 5,10); 
	an ion analyser (see mass spectrometer, fig 5: 508, fig 10) situated downstream of said inlet for analysing said analyte material and/or ions derived from said analyte material (see same); 
	
	a processor (required for intended operation, see [0090]) for determining the 
	Wu fails to explicitly disclose a detector configured for detecting the presence of said analyte material at a first position upstream of the inlet of the ion analyser; and determining transit time using said detection at said first position. 
	However, the use of ion mobility measurement using transit time and position detection was well known in the art at the time the application was effectively filed. For example, Bandura teaches a system that enables the ability to analyze and separate ions by mobility (see e.g. Bandura, [0015]) as well as to enable identification of different molecular tags (see [0003,4]), said system comprising a detector (see fig 1: 48) configured for detecting the presence of said analyte material at a first position (see fig 1: 46,48. [0014]) upstream of the inlet of the ion analyser (see fig 1); and determining transit time using said detection at said first position (see [0014]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Bandura in the system  of the prior art, because a skilled artisan would have been motivated to look 

	Regarding claim 20, the combined teaching of Wu and Bandura teaches said ion analyser comprises a mass spectrometer (see Wu, [0049,10]).
	Regarding claim 22, the combined teaching of Wu and Bandura teaches said probe comprises a rapid evaporative ionisation probe (see ambient laser ablation/desorption, which provides evaporative ionization and is relatively rapid, Wu, claim 8; also note applicant’s published specification at [0078]). 

Claim(s) 19, 23, 33, and 34 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wu (US 20130037710 A1) in view of Bandura et al. (US 20160123970 A1) [hereinafter Bandura] and Takats (US 20120156712 A1).
	Regarding claim 23, Wu teaches a 
	Wu fails to explicitly disclose a detector configured to detect the presence of analyte material at a first position within said sampling or transfer tube.
	However, the use of ion mobility measurement using transit time and position detection was well known in the art at the time the application was effectively filed. For example, Bandura teaches a system that enables the ability to analyze and separate ions by mobility (see e.g. Bandura, [0015]) as well as to enable identification of different molecular tags (see [0003,4]), said system comprising a detector (see fig 1: 48) configured to detect the presence of said analyte material at a first position within said sampling or transfer tube (see fig 1: 46,48. [0014]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Bandura in the system  of the prior art, because a skilled artisan would have been motivated to look for ways to improve flexibility over the system, and learn more information about the ionized compound, including the different molecular tag information, while enabling the intended operation of ion mobility separation and analysis, in the manner taught by Bandura. 

	However, the use of flexible transfer tubes was well known in the art at the time the application was effectively filed. For example, Takats teaches a transfer line that comprises a flexible portion which enables more flexibility to permit a range of motion that can facilitate use in surgery (see Takats, [0088], fig 1: 80). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Takats in the system of the combined prior art, because a skilled artisan would have been motivated to look for ways to enable the ability to more flexibly orient the transfer line and enable better operation during surgery, in the manner taught by Takats.

	Regarding claim 19, the combined teaching of Wu, Bandura, and Takats teaches a system for analysis comprising: an ionization probe (some kind of probe structure, for laser/APCI/etc, see cl 8) for liberating analyte material from a sample (see [0053]); a transfer or sampling tube as claimed in claim 23 (see above) for transferring said liberated analyte material from said sample to an inlet (see fig 5,10); an ion analyser (see mass spectrometer, fig 5: 508, fig 10) situated downstream of said inlet (see fig 10) for analysing said analyte material and/or ions derived from said analyte material (see e.g. [0056]); a detector (see Bandura, fig 1: 48) configured for detecting the presence of said analyte material at a first position within or along said sampling or transfer tube (see fig 1: 46,48. [0014]). 
	Regarding claim 33 and 34, the combined teaching of Wu and Bandura fails to explicitly disclose the sampling or transfer tube comprises a flexible tube extending between the ambient region containing the sample to an inlet of an ion analyser. However, Takats teaches a transfer line that comprises a flexible portion which enables more flexibility to permit a range of motion that can facilitate use in surgery (see Takats, [0088], fig 1: 80), comprising a flexible tube (see fig 1: 80) extending between the ambient region containing the sample (see 30) to an inlet of an ion analyser (see 130). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Takats in the system of the combined prior art, because a skilled artisan would have been motivated to look for ways to enable the ability to more flexibly orient the transfer line and enable better operation during surgery, in the manner taught by Takats.

Conclusion

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881